                                Case 20-10695-RAM                   Doc 48-1       Filed 06/21/21       Page 1 of 2
American Land Title Association                                                                        ALTA Settlement Statement - Combined
                                                                                                                         Adopted 05-01-2015


                                              TRANS-STATE TITLE INSURANCE AGENCY, LLC
                                                  18205 BISCAYNE BLVD., SUITE 2201
                                                      AVENTURA, FLORIDA 33160


File No./Escrow No.:             133-209D
Print Date & Time:               June 16, 2021 at 4:16 PM
Officer/Escrow Officer:          Fareeza Juman
Settlement Location:             TRANS-STATE TITLE INSURANCE AGENCY, LLC, 305-931-5000
                                 18205 BISCAYNE BLVD., SUITE 2201, AVENTURA, FLORIDA 33160
Property Address:                661 Northeast 164th Terrace, Miami, FL 33162
Borrower:                        VICTOR MANUEL ORTIZ DELFINO
Seller:                          Estate of EUFEMIA M. ESPINOSA and MIRNA E. TREJOS
Lender:                          LIBERTY ALLIANCE MORTGAGE INC.
Settlement Date:                 July 22, 2021
Disbursement Date:               July 22, 2021

          Seller                                                        Description                                       Borrower/Buyer
  Debit            Credit                                                                                                 Debit     Credit

                                 Financial
                   350,000.00    Sale Price of Property                                                                   350,000.00
                                 Deposit including earnest money                                                                            5,000.00
                                 Loan Amount                                                                                              343,600.00

                                 Prorations/Adjustments
      446.95                     County Taxes from 01/01 to 07/22                                                                              446.95
                      464.64     Non-Ad Valorem Tax Assessment                                                                 464.64
     7,000.00                    Non-Recurring Closing Cost Credit                                                                           7,000.00

                                 Other Loan Charges
                                 Survey and Elevation Certificate              NexGen Surveying LLC                            400.00

                                 Title Charges
                                 Title - Lender's title insurance              Trans-State Title Insurance Agency            1,793.00
                                 Title - Courier/Wire/Handling Fees            Trans-State Title Insurance Agency              100.00
                                 Title - Endorsements (8.1;FL9)                First American Title Insurance Company          210.00
                                 Title - Owner's Title Insurance               Trans-State Title Insurance Agency              311.25
                                 Title - Settlement or closing fee             Trans-State Title Insurance Agency              725.00
        50.00                    Title - Courier/Wire/Handling Fees            Trans-State Title Insurance Agency
                                 Title - Digital Document Storage Fee          Landtech Data Systems                            35.00
                                 Title - Recertification                       Datatrace                                        95.00
      195.00                     Title - Search Fee                            Datatrace

                                 Commission
   10,500.00                     Real Estate Commission                        COLDWELL BANKER REALTY
   10,500.00                     Real Estate Commission                        MIAMI NEW REALTY

                                 Government Recording and Transfer Charges
                                 Record Deed                              Clerk of Circuit Court                                18.50
                                 Record Trust/Deed Mortgage               Clerk of Circuit Court                               188.50
     2,100.00                    Deed Documentary Stamps                  Clerk of Circuit Court
                                 Mortgage Doc Stamps                      Clerk of Circuit Court                             1,202.60
                                 Intangible Tax                           Clerk of Circuit Court                               687.20

                                 Other Charges
      345.00                     Broker Transaction Fee                        COLDWELL BANKER REALTY
                                 Broker Transaction Fee                        MIAMI NEW REALTY                                580.00
       215.00                    City/County Lien Search                       Rapid Liens
     1,300.00                    ELECTRICAL REPAIRS                            VICON ELECTRIC
       350.00                    Escrow for Final Water Bill                   Estate of EUFEMIA M. ESPINOSA, Dec
        70.80                    Record deeds from Heirs                       Clerk of court
        46.00                    Record Orders                                 Clerk of Court




Copyright 2015 American Land Title Association                                                                                           File #: 133-209D
All rights reserved.                                                      Page 1                                        Printed on 06/16/2021 at 4:16 PM
                                Case 20-10695-RAM      Doc 48-1       Filed 06/21/21      Page 2 of 2
                                                                             ALTA Settlement Statement - Combined - Continued

          Seller                                         Description                                    Borrower/Buyer
  Debit            Credit                                                                               Debit     Credit

     3,500.00                    Seller attorney fee              ALAN B SCHNEIDER P.A.



          Seller                                                                                        Borrower/Buyer
  Debit            Credit                                                                               Debit     Credit

   36,618.75       350,464.64                                Subtotals                                  356,810.69    356,046.95
                                                         Due From Borrower                                                763.74
  313,845.89                                               Due To Seller
  350,464.64       350,464.64                                TOTALS                                     356,810.69    356,810.69




Copyright 2015 American Land Title Association                                                                       File #: 133-209D
All rights reserved.                                         Page 2                                 Printed on 06/16/2021 at 4:16 PM
